UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA
__________________________________
                                     )
DANIEL BARKER,                       )
                                     )
             Plaintiff,              )
                                     )
      v.                             )    Civil Action No. 16-850 (RMC)
                                     )
PATRICK CONROY, Chaplain, U.S.       )
House of Representatives, et al.,    )
                                     )
             Defendants.             )
_________________________________    )

                                  MEMORANDUM OPINION

               Since the Continental Congress met in 1774, the States’ representatives to the

federal government have employed, and paid, clergy who perform as chaplains and offer a daily

prayer before each session begins. Daniel Barker, an atheist and co-President of the Freedom

from Religion Foundation, challenges the modern practice in the House of Representatives,

whereby he was denied the opportunity to be a guest chaplain and to deliver a secular invocation

in lieu of a prayer. Mr. Barker asserts that the Supreme Court’s decision in Town of Greece,

New York v. Galloway, 134 S. Ct. 1811 (2014) requires his inclusion as a guest chaplain. His

interpretation of Town of Greece is flawed. The legislative prayer practice of the House of

Representatives is consistent with the decisions of the Supreme Court and this Circuit, as well as

the Rules of the House. Mr. Barker has failed to state a claim on which he is entitled to relief.

The Court also finds that extending Bivens v. Six Unknown Named Agents of Fed. Bureau of

Narcotics, 403 U.S. 388 (1971) to this context is unwarranted. The Complaint will be dismissed.

                                      I. BACKGROUND

               The U.S. House of Representatives (House) commences each legislative day with

a prayer, a tradition that originated during the first Continental Congress and continues today.
                                                 1
See Motion of the Official Defendants to Dismiss the Complaint [Dkt. 16] at 3-5 (Official

Capacity MTD) (describing the history of legislative prayer); see also Marsh v. Chambers, 463
U.S. 783, 788 (1983). A “prayer” is required under the House Rules and is consistent with the

Establishment Clause. See U.S. Const. art. I § 5, cl. 2 (“Each House may determine the rules of

its proceedings, . . .”); see also H.R. Doc. No. 114-192, § 665, Rule II, cl. 5 (“The Chaplain shall

offer a prayer at the commencement of each day’s sitting of the House.”); H.R. Doc. No. 114-

192, § 869, Rule XIV, cl. 1 (finding the House’s first “order of business . . . shall be . . . Prayer

by the Chaplain”); Marsh, 463 U.S. at 791. Current House Chaplain and a Defendant in this

case, Father Patrick J. Conroy, is a Roman Catholic priest. See Compl. [Dkt. 1] ¶ 25. The House

Chaplain, an Officer of the House elected by members, typically delivers the opening prayer, but

guest chaplains have given opening prayers since 1948, although there are no written rules

instructing this practice. See id. ¶¶ 55-58; see also IDA A. BRUDNICK, Cong. Research Serv.,

R41807, HOUSE AND SENATE CHAPLAINS: AN OVERVIEW 1 (2011). Between 2000 and 2015,

39% of opening prayers were made by guest chaplains. See Compl. ¶¶ 71-72. A guest chaplain

is either invited by Fr. Conroy or sponsored by a member of the House. See id. ¶ 60.

               Daniel Barker is an American atheist activist and co-President of the Freedom

From Religion Foundation (FFRF). See id. ¶¶ 13, 16. FFRF is a legal and political advocacy

group for non-theists, and a frequent Establishment Clause litigant. See id. ¶ 13; see also

Official Capacity MTD at 6. On behalf of Mr. Barker, FFRF members visited Defendants Elisa

Aglieco, Fr. Conroy’s assistant, and Karen Bronson, Chaplain’s Liaison to Staff, to inquire about

“a nonreligious citizen” delivering an “opening invocation at the House.” Compl. ¶ 34. Fr.

Conroy’s staff explained that guest chaplains are permitted to give the opening prayer if (1) they




                                                   2
are sponsored by a House Member, (2) they are ordained, and (3) their prayer addresses a

“higher power.” Id. ¶ 35.

               Mr. Barker alleges that he satisfied these requirements. See id. ¶ 36. Mr.

Barker’s representative in the House, Mark Pocan, sponsored him by asking Fr. Conroy to grant

Mr. Barker permission to deliver the morning invocation. See id. ¶ 37. Two days later, upon

Ms. Aglieco’s request, Mr. Barker provided his contact information, biography, and ordination

certificate for review. See id. ¶ 38. Mr. Barker explained that he was ordained a Christian

minister in 1975, but “lost faith in faith,” and disavowed religious beliefs in 1994. Id. ¶¶ 14, 16.

Mr. Barker maintains his ordination, using it to perform marriages, but no longer preaches the

tenets of Christianity. See id. ¶ 20. Mr. Barker also alleges that in a draft of his proposed

invocation that he provided to Fr. Conroy, he addressed a “higher power,” though not a god or

supernatural power. Id. ¶ 105.

               Fr. Conroy denied Mr. Barker’s request to conduct the opening prayer in

December 2015 because he is “ordained in a denomination in which he no longer practices” and

“is not a religious clergyman [because he had] parted with his religious beliefs.” Id. ¶¶ 111, 115;

see also Official Capacity MTD at 7.

               Mr. Barker filed suit on May 5, 2016, against Fr. Conroy, Ms. Aglieco, Ms.

Bronson, Speaker of the House Paul Ryan, all in their official capacities, and the House and

United States of America. See Compl. Mr. Barker’s Complaint also includes a claim against Fr.

Conroy in his individual capacity under Bivens. See id. ¶¶ 201-06. Mr. Barker alleges that the

requirements expressed by Fr. Conroy’s staff were a pretext for excluding and discriminating

against him because the same requirements are not enforced against other potential guest

chaplains. See id. ¶¶ 118-19. Mr. Barker challenges the denial of an opportunity to deliver an



                                                 3
invocation as a guest chaplain and the requirements imposed on him but not others as violations

of the Establishment, Due Process, and Religious Test Clauses of the Constitution, and the

Religious Freedom Restoration Act of 1993 (RFRA), 42 U.S.C. § 2000bb et seq. See id. ¶¶ 157-

200.

               Mr. Barker seeks: (1) a declaration that barring atheists and nonreligious

individuals from delivering the opening prayer to the House of Representatives violates the

Constitution and the RFRA; (2) a declaration that guest chaplains cannot be required to invoke

“a supernatural higher power”; (3) injunctive relief barring Fr. Conroy from selecting a guest

chaplain on the basis of inherently religious qualifications; and (4) an order approving Mr.

Barker as guest chaplain. Id. at Section V; see also Official Capacity MTD at 8.

               Defendants jointly filed a Motion to Dismiss the official capacity claims on

September 30, 2016, contending that Mr. Barker does not have Article III standing, his claim is

non-justiciable, and he has failed to state a claim.1 See Official Capacity MTD at 2. Mr. Barker

filed a Memorandum in Opposition of Defendants’ Motion to Dismiss on November 14, 2016,

see Memorandum in Opposition of the Official Defendants’ Motion to Dismiss [Dkt. 18]

(Official Capacity Opp’n), to which Defendants replied. See Reply Memorandum in Support of

the Official Defendants’ Motion to Dismiss [Dkt. 21] (Official Capacity Reply). Additionally,

Fr. Conroy filed a separate motion to dismiss the individual Bivens claim against him. See

Defendant Patrick Conroy’s Motion to Dismiss All Individual-Capacity Claims [Dkt. 14]

(Conroy MTD). Mr. Barker opposed, see Memorandum Opposing Defendant Patrick Conroy’s

Motion to Dismiss All Individual-Capacity Claims [Dkt. 19] (Conroy Opp’n), and Fr. Conroy


1
 This Court granted Defendants’ Motion to Dismiss all claims against Ms. Aglieco on
November 15, 2016, because she is no longer employed by the House. See 11/15/16 Minute
Order.

                                                4
replied. See Reply Memorandum in Support of Defendant Patrick Conroy’s Motion to Dismiss

All Individual-Capacity Claims [Dkt. 20] (Conroy Reply).

                                     II. LEGAL STANDARD

       A. Standing

               Standing is one feature of the Constitution’s case-or-controversy limitation on

federal judicial authority. See U.S. Const. art. III, § 2 (“The judicial Power shall extend to all

Cases, in Law and Equity, arising under this Constitution, the Laws of the United States, and

Treaties made, or which shall be made, under their Authority . . . [and] to Controversies.”); see

also Ariz. State Legislature v. Ariz. Indep. Redistricting Comm’n, 135 S. Ct. 2652, 2663 (2015).

               Standing turns on whether a plaintiff “alleged such a personal stake in the

outcome of the controversy” as to meet federal court jurisdiction and justiciability requirements.

Baker v. Carr, 369 U.S. 186, 204 (1962). To have Article III standing, a plaintiff must establish

that: (1) he has “suffered an injury in fact—an invasion of a legally protected interest which is

(a) concrete and particularized, and (b) actual or imminent, not conjectural or hypothetical”; (2)

the injury is fairly traceable to the defendants’ actions; and (3) it is “likely, as opposed to merely

speculative, that the injury will be redressed by a favorable decision.” United States v. Windsor,

133 S. Ct. 2675, 2685-86 (2013) (citing Lujan v. Defenders of Wildlife, 504 U.S. 555, 559-62

(1992)). Plaintiff bears the burden of establishing his standing because he is the party invoking

federal jurisdiction. Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 104 (1998).

               Where a party’s standing is challenged in a motion to dismiss, a reviewing court

“must construe the complaint in favor of the complaining party.” Kurtz v. Baker, 829 F.2d 1133,

1138 (D.C. Cir. 1987) (Kurtz II) (citing Warth v. Seldin, 422 U.S. 490, 501 (1975)).




                                                  5
        B. Motion to Dismiss – Fed. R. Civ. P. 12(b)(6)

                Federal Rule of Civil Procedure 12(b)(6) requires a complaint to be sufficient “to

give the defendant fair notice of what the claim is and the grounds upon which it rests.” Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 555 (2007) (internal citations omitted). Although a complaint

does not need to include detailed factual allegations, a plaintiff’s obligation to provide the

grounds of his entitlement to relief “requires more than labels and conclusions, and a formulaic

recitation of the elements of a cause of action will not do.” Id. The facts alleged “must be

enough to raise a right to relief above the speculative level.” Id. A complaint must contain

sufficient factual matter to state a claim for relief that is “plausible on its face.” Id. at 570.

When a plaintiff pleads factual content that allows the court to draw the reasonable inference that

the defendant is liable for the misconduct alleged, then the claim has facial plausibility. See

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “The plausibility standard is not akin to a

probability requirement, but it asks for more than a sheer possibility that a defendant has acted

unlawfully.” Id. A court must treat the complaint’s factual allegations as true, “even if doubtful

in fact.” Twombly, 550 U.S. at 555. But a court need not accept as true legal conclusions set

forth in a complaint. Iqbal, 556 U.S. at 678.

                In deciding a motion under Rule 12(b)(6), a court may consider the facts alleged

in the complaint, documents attached to the complaint as exhibits or incorporated by reference,

and matters about which the court may take judicial notice. Abhe & Svoboda, Inc. v. Chao, 508
F.3d 1052, 1059 (D.C. Cir. 2007). Generally, when a court relies upon matters outside the

pleadings, a motion to dismiss must be treated as one for summary judgment and disposed of

pursuant to Rule 56. See Fed. R. Civ. P. 12(d). “However, where a document is referred to in

the complaint and is central to the plaintiff’s claim, such a document attached to the motion



                                                    6
papers may be considered without converting the motion to one for summary judgment.” Nat’l

Shopmen Pension Fund v. Disa, 583 F. Supp. 2d 95, 99 (D.D.C. 2008).

       C. Precedent on Legislative Prayer

               One starts with Marsh v. Chambers, 463 U.S. 783 (1983), which addressed a

challenge by a state legislator to the century-old practice of the Nebraska legislature of opening

each session with a prayer by a chaplain paid with public funds. The Supreme Court held that

the practice did not violate the Establishment Clause even though a single clergyman had offered

the prayers for many years and they were all in the Judeo-Christian tradition. See id. at 795. The

Court’s analysis is highly instructive.

               The Court began its discussion noting certain historical facts:

               The opening of sessions of legislative and other deliberative public
               bodies with prayer is deeply embedded in the history and tradition
               of this country. From colonial times through the founding of the
               Republic and ever since, the practice of legislative prayer has
               coexisted with the principles of disestablishment and religious
               freedom. . . .

               [T]he Continental Congress, beginning in 1774, adopted the
               traditional procedure of opening its sessions with a prayer offered
               by a paid chaplain. . . . [T]he First Congress, as one of its early items
               of business, adopted the policy of selecting a chaplain to open each
               session with prayer. . . .

               On Sept[ember] 25, 1789, three days after Congress authorized the
               appointment of paid chaplains, final agreement was reached on the
               language of the Bill of Rights. Clearly the men who wrote the First
               Amendment Religion Clause did not view paid legislative chaplains
               and opening prayers as a violation of that Amendment, for the
               practice of opening sessions with prayer has continued without
               interruption ever since that early session of Congress.

Id. at 786-88 (citations omitted). “In this context, historical evidence sheds light not only on

what the draftsmen intended the Establishment Clause to mean, but also on how they thought

that Clause applied to the practice authorized by the First Congress—their actions reveal their


                                                  7
intent.” Id. at 790; see also Wisconsin v. Pelican Ins. Co., 127 U.S. 265, 297 (1888) (noting that

Acts adopted by the First Congress are “contemporaneous and weighty evidence of [the

Constitution’s] true meaning”).

               Plaintiff Earnest Chambers, himself a Nebraska representative who was offended

by the legislative prayers, argued that opposition by some Founding Fathers significantly

undercut any reliance on early practices. The Supreme Court disagreed:

               [E]vidence of opposition . . . infuses [the historical argument] with
               power by demonstrating that the subject was considered carefully
               and the action not taken thoughtlessly, by force of long tradition and
               without regard to the problems posed by a pluralistic society.

Marsh, 463 U.S. at 791. The Court concluded its historical discussion by summarizing:

               In light of the unambiguous and unbroken history of more than 200
               years, there can be no doubt that the practice of opening legislative
               sessions with prayer has become part of the fabric of our society.
               To invoke Divine guidance on a public body entrusted with making
               the laws is not, in these circumstances, an establishment of religion
               or a step toward establishment; it is simply a tolerable
               acknowledgment of beliefs widely held among the people of this
               country. As Justice Douglas observed, “we are a religious people
               whose institutions presuppose a Supreme Being.” Zorach v.
               Clauson, 343 U.S. 306, 313 (1952).

Id. at 792.

               Turning to the actual practices of the Nebraska legislature, the Court noted the

long tenure of its chaplain but also that “guest chaplains have officiated at the request of various

legislators and as substitutes during [Chaplain] Palmer’s absences.” Id. at 793. Without

evidence of “an impermissible motive,” the Court found no conflict with the Chaplain’s tenure

and the Establishment Clause. Id. The nature of the Chaplain’s prayers did not offend the

Constitution, nor did the use of public funds to pay the Chaplain cause the Court any pause. Id.

at 794 (“Nor is the compensation of the chaplain from public funds a reason to invalidate the

Nebraska Legislature’s chaplaincy; remuneration is grounded in historic practice . . . .”). Thus,

                                                  8
the Supreme Court concluded that there was no risk of the establishment of religion from the

practice of the Nebraska legislature. See id. at 795 (citing Abington School Dist. v. Schempp,

374 U.S. 203, 308 (1963) (Goldberg, J., concurring) (“[T]he measure of constitutional

adjudication is the ability and willingness to distinguish between real threat and mere

shadow.”)).

               Following Marsh, the U.S. Court of Appeals for the District of Columbia Circuit

had occasion to address the same question in Kurtz v. Baker, 829 F.2d 1133, 1136 (D.C. Cir

1987), when a nontheist professor brought suit after being denied the opportunity to present

opening remarks to both the Senate and House. Mr. Kurtz challenged the exclusion of nontheists

from the ranks of guest chaplains and the requirement that the guest chaplain utter a “prayer” as

violations of the Free Speech and Religion Clauses of the First Amendment and the Due Process

Clause of the Fifth Amendment. See id. The D.C. Circuit ultimately dismissed Mr. Kurtz’s

claims for lack of standing.

               Although the D.C. Circuit found that the allegation “that Kurtz has been

prevented from addressing each house of Congress . . . [satisfied] Article III’s injury requirement

because it is sufficiently personal and concrete,” id. at 1142, it ultimately held that Mr. Kurtz

failed to allege causation because Mr. Kurtz did not allege that even with the Chaplain’s assent,

there would be a “substantial probability” that he could address the House. Id. at 1142. Mr.

Kurtz did not allege that the Chaplain had discretion to grant his request and his desired secular

invocation was irreconcilable with the Court’s interpretation of prayer as required by the House

Rules. See id. The Circuit did not address the merits of Mr. Kurtz’s constitutional claims.

               In 2014, the Supreme Court had another opportunity to consider the

constitutionality of legislature prayer in Town of Greece. See 134 S. Ct. 1811. Town of Greece



                                                  9
involved the complaint of two residents of the Town who appeared before the Town board on

various items of civic business and objected to its practice of an opening prayer by an unpaid

volunteer “chaplain for the month.” Id. at 1816. Chaplains were identified by contacting those

clergymen with congregations within Town limits and listed in the local directory, which meant

that since “nearly all of the congregations in town were Christian; . . . from 1999 to 2007, all of

the participating ministers were too.” Id. The Town allowed guest clergy to write their own

prayers which “often sounded both civic and religious themes.” Id.

               Plaintiffs in Town of Greece alleged that the prayer “violated the First

Amendment’s Establishment Clause by preferring Christians over other prayer givers and by

sponsoring sectarian prayers.” Id. at 1817. Plaintiffs sought an injunction to limit the prayers to

“inclusive and ecumenical prayers that referred only to a generic God and would not associate

the government with any one faith or belief.” Id. The District Court rejected the argument that

an acceptable prayer must be nonsectarian, while finding no inherent problem with sectarian

prayer. See id. at 1818. The Second Circuit reversed, finding that the “steady drumbeat of

Christian prayer, unbroken by invocations from other faith traditions, tended to affiliate the town

with Christianity.” Id.

               In reversing the Second Circuit, the Supreme Court cited Marsh v. Chambers,

which it said had “concluded that legislative prayer, while religious in nature, has long been

understood as compatible with the Establishment Clause” and as a “‘tolerable acknowledgement

of beliefs widely held.’” Id. (quoting Marsh, 463 U.S. at 792). Indeed, Marsh “supported the

conclusion that legislative invocations are compatible with the Establishment Clause.” Id.

Adding to the relevant historical record reviewed in Marsh, Town of Greece noted that in the

middle of the Nineteenth Century, the Senate and House had reviewed their practice of official



                                                 10
chaplaincies and “concluded that the office posed no threat of an establishment because

lawmakers were not compelled to attend the daily prayer, no faith was excluded by law, nor any

favored, and the cost . . . imposed a vanishingly small burden.” Id. at 1819. Comparing the

practices in Town of Greece to those of Congress, the Court noted approvingly that “Congress

continues to permit its appointed and visiting chaplains to express themselves in a religious

idiom. It acknowledges our growing diversity not by proscribing sectarian content but by

welcoming ministers of many creeds.” Id. at 1820-21. It further emphasized that “Marsh

nowhere suggested that the constitutionality of legislative prayer turns on the neutrality of its

content.” Id. at 1821.

               The place and purpose of legislative prayers cabin their content to avoid any

constitutional offense. Prayers at the opening of a legislative session are “meant to lend gravity

to the occasion and reflect values long part of the Nation’s heritage. . . . These religious themes

provide particular means to universal ends . . . to solemnize the occasion” as long as they do not

lead to proselytizing or advancement of a particular faith or belief. Id. at 1823. Town of Greece

did not alter the permissibility of legislative prayers or hold that Congress must permit

nonsectarian or nontheist statements by guest chaplains.2




2
  The Court has jurisdiction over Mr. Barker’s case under 28 U.S.C. § 1331 because it involves a
federal question arising under the First and Fifth Amendments of the Constitution and the
Religious Freedom Restoration Act of 1993, 42 U.S.C. § 2000bb-1(b). Political question
immunity is inapplicable and venue is proper within the District of Columbia because the actions
took place at the House of Representatives located in the District. See 28 U.S.C. § 1391.



                                                 11
                                          III. ANALYSIS

        A. Standing

                1. Injury-in-Fact

                Allegations of speculative or possible future injury are insufficient to satisfy the

Article III standing requirements. See Clapper v. Amnesty Int’l USA, 133 S. Ct. 1138, 1147

(2013). When an alleged injury has not yet occurred, courts must determine whether it is

imminent. An injury is imminent if the threatened injury is “certainly impending” or if there is

substantial risk that the harm will occur. Id. “[P]laintiffs bear the burden of pleading . . .

concrete facts showing that the defendant’s actual action has caused the substantial risk of harm.

Plaintiffs cannot rely on speculation about the unfettered choices made by independent actors not

before the court.” Id. at 1150 n.5 (internal quotation and citation omitted).

                Defendants argue that Mr. Barker failed to allege an injury-in-fact sufficient to

satisfy the requirements for standing under Article III because the alleged injury—the denial of

an opportunity to deliver a secular invocation—is the “loss of a speculative hope of ‘notoriety’”

and not a judicially cognizable injury. Official Capacity MTD at 12. Mr. Barker contends he

suffered three distinct injuries-in-fact, all of which are sufficient to satisfy the first requirement

for standing under Article III: (1) personal exclusion injury, (2) exclusion based on

discrimination due to religious beliefs and membership in a class, and (3) stigmatic injury. See

Official Capacity Opp’n at 19-21.

                            Personal Exclusion Injury

                Mr. Barker first contends he suffered a personal exclusion injury because he was

barred from delivering an invocation to the House after satisfying the Chaplain’s requirements.

See id. at 19. Mr. Barker cites Kurtz II, a factually similar case involving a secular humanist who

was denied the opportunity to offer secular remarks to Congress during the time for prayer. See
                                                   12
829 F.2d at 1142. Mr. Barker argues that this Court should follow Kurtz II and find the injury-

in-fact requirement satisfied because he alleges, as did Mr. Kurtz, and he was prevented from

addressing the House, which is “sufficiently personal and concrete.” Id. at 1142; see also

Official Capacity Opp’n at 19.

               Defendants respond that Mr. Barker’s “‘exclusion from’ or ‘deprivation of’ the

ability to address the House” is a procedural exclusion injury, a type of injury the Supreme Court

has ruled insufficient to create Article III standing in the absence of some nexus to cognizable

personal harm, which Mr. Barker has not demonstrated. Official Capacity Reply at 2-3 (citing

Summers v. Earth Island Inst., 555 U.S. 488, 496 (2009)). Summers instructs that where

plaintiffs did not have an individual stake in the application of a challenged rule, or had not

personally been affected by it, they had no standing. See Summers, 555 U.S. at 496-97.

Important to the decision in Summers was that the plaintiffs had already resolved through

settlement their individual claim about the application of the challenged rule and were only

seeking to make a facial challenge to the rule. See id. at 494.

               Kurtz II and the instant case are distinguishable and not decided by Summers.

Messrs. Kurtz and Barker each challenged the application of a rule to them personally, not the

rule itself. Mr. Barker’s personal exclusion from addressing the House is sufficient for an injury-

in-fact for Article III standing because, just as in Kurtz II, Mr. Barker’s exclusion was concrete,

particularized, and non-speculative. See Kurtz II, 829 F.2d at 1142.

                           Exclusion Based on Religious Beliefs and Membership in a Class

               Mr. Barker also argues that he suffered an injury-in-fact because he was excluded

from participating as guest chaplain due to discrimination because he is an atheist and is thus a

member of two classes: (1) those who do not believe in a supernatural higher power and (2)



                                                 13
those whose faith does not issue ordinations. See Official Capacity Opp’n at 21. Defendants

attempt to reformulate this injury to be contending classwide exclusion, which they argue that

Mr. Barker does not properly allege and is preempted by Kurtz II. See Kurtz II, 829 F.2d at

1141. The Court, however, interprets Mr. Barker’s allegations of injury, both due to personal

exclusion and exclusion based on discrimination, as allegations of the same concrete and

imminent injury, but with different causes. Mr. Barker has alleged he was excluded, which the

Court found above was sufficient for injury-in-fact; whether the exclusion came as a result of

religious discrimination or due to another action by Defendants, it is sufficient to satisfy injury-

in-fact.

                           Stigmatic Injury

               Mr. Barker’s last injury-in-fact claim alleges stigmatic injury, resulting in a “loss

of benefits, honors, and congressional recognition” from his exclusion by Fr. Conroy. Official

Capacity Opp’n at 21. Mr. Barker alleges that he was denied the “prestige and status” of having

served as guest chaplain. Compl. ¶ 68. Defendants counter that this “loss of an unspecified and

speculative, potential reputational enhancement” is insufficient to confer standing. Official

Capacity Reply at 4.

               The Court agrees the stigmatic injury Mr. Barker alleges is not sufficiently

“concrete and particularized” to satisfy the injury-in-fact threshold for Article III standing

because the future manifestation of the benefit he describes is entirely uncertain. Lujan, 504
U.S. at 560. Standing must affirmatively appear in the record, and may not be inferred from

argument. See Advanced Mgmt. Tech., Inc. v. FAA, 211 F.3d 633, 636-37 (D.C. Cir. 2000).

               It is well established that “allegations of possible future injury are not sufficient.”

Clapper, 133 S. Ct. at 1147 (emphasis in original); see also Newdow v. Eagen, 309 F. Supp. 2d
14
29, 37 (D.D.C. 2004) (finding a “threat of future stigmatic injury is too speculative to qualify as

an injury in fact”). Mr. Barker’s alleged future injury from an alleged loss of reputational

benefits is too speculative because Mr. Barker fails to show that his alleged stigmatic injury is

concrete or particularized, providing no examples of how or when such an injury may be likely

to occur. This “conjectural or hypothetical” alleged injury is insufficient to satisfy Article III

requirements. Lujan, 504 U.S. at 560-61.3

               2. Causation

               The second element of standing is causation, which requires “a causal connection

between the injury and the conduct complained of.” Id. at 560. The injury must be “fairly

traceable to the defendant’s conduct.” Lexmark Int’l, Inc. v. Static Control Components, Inc.,

134 S. Ct. 1377, 1391 n.6 (2014).

                           Ms. Bronson, Speaker Ryan, and the House of Representatives

               Mr. Barker contends that his injuries are fairly traceable, not only to Fr. Conroy,

but also his assistant Ms. Bronson, Speaker Ryan, and the House itself. See Official Capacity

Opp’n at 25-26. Defendants argue that Mr. Barker failed to allege any actions by Ms. Bronson,

Speaker Ryan, or the House that are fairly traceable to his alleged injuries. See Official Capacity

Reply at 6-7. This is true—no such actions were alleged. The claims against Ms. Bronson,

Speaker Ryan, and the House must be dismissed for lack of causation because Mr. Barker has

failed to show that either individual, or the House, is the source of his injury.

               As established above, Mr. Barker’s alleged injuries stem from his personal

exclusion from serving as guest chaplain. Mr. Barker fails to allege facts that link any conduct



3
 Kurtz II found stigmatic injury did not satisfy injury-in-fact, because plaintiff did not allege a
personal benefit that had been denied. See Kurtz II, 829 F.2d at 1141.

                                                  15
by Ms. Bronson, Speaker Ryan, or the House to this injury. Mr. Barker alleges the “extensive

and unreasonable delay” he experienced was itself a form of discrimination which may be fairly

traceable to Ms. Bronson, but he does not allege that this delay is the source of his injury, nor

does he explain why such a delay would give rise to a cognizable injury. See Compl. ¶ 172; see

also Official Capacity Opp’n at 25-26; but see Official Capacity Reply at 6 n.3. Mr. Barker

offers no allegations that link the potential delay of his application to serve as guest chaplain, or

the act of passing along the requirements for serving as guest chaplain, to his ultimate exclusion.

There are no allegations that Ms. Bronson played any role in the ultimate determination that Mr.

Barker could not address the House.

               Mr. Barker further claims that Speaker Ryan caused his injuries by failing to halt

the ongoing discrimination by Fr. Conroy, see Official Capacity Opp’n at 26, but Mr. Barker

failed to include any specific factual allegations of action or inaction by Speaker Ryan in the

Complaint. In fact, the only reference to Speaker Ryan in the Complaint is in paragraphs 28-30

describing the role of the Speaker of the House and indicating Speaker Ryan has been sued in his

official capacity. See Compl. ¶¶ 28-30. Additional claims of actions taken by Speaker Ryan

included in Mr. Barker’s opposition, but not his Complaint, will not be considered. See Arbitraje

Casa de Cambio, S.A. de C.V. v. U.S. Postal Serv., 297 F. Supp. 2d 165, 170 (D.C. Cir. 2003)

(“It is axiomatic that a complaint may not be amended by the briefs in opposition to a motion to

dismiss.”).

               Finally, Mr. Barker contends that the House is “potentially” a cause of his alleged

injury because it is the only entity with the authority to change the House Rules. Official

Capacity Opp’n at 26. Causation is not satisfied where “speculative inferences” are needed to tie

an alleged injury to the challenged actions. Where Mr. Barker’s allegations are based in



                                                  16
speculation and rely on a significant inference, they are insufficient to provide the link for Article

III standing.4 See West v. Holder, 60 F. Supp. 3d 197, 201 (D.D.C. 2015). In sum, Mr. Barker’s

purported injuries are not fairly traceable to the alleged conduct or inaction by Ms. Bronson, Mr.

Ryan or the House and they will be dismissed as defendants.

                           Fr. Conroy

               Defendants recognize that Mr. Barker’s causation argument with respect to Fr.

Conroy is most palatable, although they contend that Kurtz II dooms Mr. Barker’s causation

claim. Defendants argue that Kurtz II found causation lacking because the denial to Mr. Kurtz of

the opportunity to address the House was compelled by the House Rules, not by the Chaplain’s

discretion. See Official Capacity MTD at 13-14. Here, too, the House Rules similarly dictate

that a guest chaplain may only recite a prayer, which precludes Mr. Barker’s desired secular

invocation. See Official Capacity Reply at 7; see also Official Capacity MTD at 13-14.

Defendants argue that Mr. Barker’s theory of causation layers speculation on speculation,

creating a chain of events too attenuated to establish causation. See Official Capacity MTD at

13.

               Mr. Barker would distinguish Kurtz II in two respects. He argues that the D.C.

Circuit found Mr. Kurtz’s injury not traceable to those defendants’ actions “because (1) there is

no allegation that the chaplains had discretion to grant appellant’s requests, and (2) such an

allegation would in any event be untenable.” Official Capacity Opp’n at 23 (quoting Kurtz, 829
F.2d at 1142). In contrast, he alleges that Fr. Conroy exercises discretion when selecting guest

chaplains and Mr. Barker satisfied the requirements to become guest chaplain. See id. Mr.



4
 The Court also notes that, as with Speaker Ryan, the Complaint is devoid of specific allegations
of actions taken by the House with respect to Mr. Barker’s request to appear as guest chaplain.

                                                 17
Barker also argues that the Supreme Court in Town of Greece determined that a nonreligious

statement is permissible under a government rule for prayer.

               Mr. Barker argues that Fr. Conroy admitted that the Chaplain had the discretion to

permit Mr. Barker to address the House and he satisfied the three requirements described by Fr.

Conroy’s staff, but he was still denied the opportunity to speak. He cites Fr. Conroy’s letter to

Representative Pocan. See Ex. C, Compl. [Dkt. 1-3] at 1 (Fr. Conroy letter to Rep. Pocan)

(writing “I . . . from time-to-time have exercised my discretion to invite guest chaplains”).

Although Fr. Conroy’s letter used the word “discretion,” it did not state that Fr. Conroy has

absolute discretion to permit any or all individuals to address the House. Fr. Conroy specifically

stated that he sometimes uses his “discretion to invite guest chaplains to fulfill [the chaplain’s]

responsibilities by offering a prayer at the commencement of a session of the House.” Id.

(emphasis added). Fr. Conroy added that Members can also recommend individuals to fulfill this

duty. See id. Additionally, Fr. Conroy explained to Representative Pocan why Mr. Barker failed

to satisfy the three requirements to serve as guest chaplain. See id. at 1-2. Despite Mr. Barker’s

arguments to the contrary, his request to address the House is functionally identical to the request

made by Mr. Kurtz and must fail for the same reason. Like the plaintiff in Kurtz II, Mr. Barker

has failed to allege that the chaplain “had the power to permit him to address the House . . . in the

manner he sought”—through a secular invocation. Kurtz II, 829 F.2d at 1142. Under Kurtz II,

Mr. Barker has failed to allege that Fr. Conroy caused his injury.5




5
  Kurtz II went on to hold that even if plaintiff had alleged the chaplain had the authority to grant
floor privileges for a secular invocation, plaintiff “failed to show in any concretely demonstrable
way that but for his exclusion from the chaplains’ guest speaker programs, there is a substantial
probability he would have been able to address a non-prayer to [the House].” Kurtz II, 829 F.2d
at 1144.

                                                 18
               To avoid the binding nature of Kurtz II, Mr. Barker argues that Town of Greece

expanded the definition of prayer at public events to permit secular invocations. See Official

Capacity Opp’n at 24-25. Defendants respond that Town of Greece merely upheld the Town’s

practice of prayer before its monthly board meetings, but did not expand or alter the Supreme

Court’s understanding of permissible prayers as described in Marsh and recognized in Kurtz II.

See Official Capacity Reply at 8. The Court agrees that Town of Greece did not alter the

understanding that a legislature, such as the House, may open its proceedings with a prayer.

Town of Greece did not define prayer as necessarily including invocations by atheists, but

instead found that the Town’s policy of a prayer or invocation before its monthly board

meetings—for which Town leaders indicated that a lay person, including an atheist, could

provide the invocation—did not violate the Establishment Clause. Town of Greece, 134 S. Ct. at

1816, 1828. Town of Greece does not alter this Court’s reading of Kurtz II and, therefore, as

described above, Mr. Barker’s claims must fail for the same reasons as those of the plaintiff in

Kurtz II. Mr. Barker has failed adequately to allege that Fr. Conroy caused his injury and he thus

lacks standing to sue. A close look at Mr. Barker’s individual claims fares no better.

       B. Claims Against Defendants in Their Official Capacity

               The history of legislative prayer and its judicial treatment are critical to

appreciating the nature of Mr. Barker’s argument and its resolution. In effect, his effort to thread

a tiny needle—an inferred change in the law—is unavailing: there is no needle.

            1. Political Question

               Defendants contend that Mr. Barker’s claims should be dismissed for lack of

subject matter jurisdiction under Rule 12(b)(1) because they raise non-justiciable political

questions. See Official Capacity MTD at 17-29. “The political question doctrine excludes from

judicial review those controversies which revolve around policy choices and value
                                                 19
determinations constitutionally committed for resolution to the halls of Congress or the confines

of the Executive Branch.” Japan Whaling Ass’n v. Am. Cetacean Soc’y, 478 U.S. 221, 230

(1986). The underlying rationale is that “courts are fundamentally underequipped to formulate

national policies or develop standards of conduct for matters not legal in nature.” United States

ex rel. Joseph v. Cannon, 642 F.2d 1373, 1379 (D.C. Cir. 1981).

               “The political question doctrine is ‘primarily a function of the separation of

powers.’” Schneider v. Kissinger, 310 F. Supp. 2d 251, 258 (D.D.C. 2004), aff’d, 412 F.3d 190

(D.C. Cir. 2005) (quoting Baker, 369 U.S. at 210). In Baker, the Supreme Court enumerated six

factors that could render a case non-justiciable:

               Prominent on the surface of any case held to involve a political
               question is found (1) a textually demonstrable constitutional
               commitment of the issue to a coordinate political department; or (2)
               a lack of judicially discoverable and manageable standards for
               resolving it; or (3) the impossibility of deciding without an initial
               policy determination of a kind clearly for nonjudicial discretion; or
               (4) the impossibility of a court’s undertaking independent resolution
               without expressing lack of the respect due coordinate branches of
               government; or (5) an unusual need for unquestioning adherence to
               a political decision already made; or (6) the potentiality of
               embarrassment from multifarious pronouncements by various
               departments on one question.

Baker, 369 U.S. at 217 (numbers not in original); see also Ralls Corp. v. Comm. on Foreign Inv.,

758 F.3d 296, 313 (D.C. Cir. 2014). “Unless one of these formulations is inextricable from the

case at bar, there should be no dismissal for non-justiciability on the ground of a political

question’s presence.” Baker, 369 U.S. at 217.

               Defendants argue that the House’s rulemaking function has been committed by

the Constitution to the House alone as the Rulemaking Clause grants the House the ability to

“determine the Rules of its Proceedings,” U.S. Const. art. I, § 5, cl. 2, and the Speech or Debate

Clause precludes judicial review of the implementation of House Rules, the conduct in


                                                    20
proceedings, and the decisions on who may address the House during a session. U.S. Const. art.

I, § 6, cl. 1 (“[F]or any Speech or Debate in either House, they shall not be questioned in any

other Place.”); see also Official Capacity MTD at 18-27. Defendants also argue that recognition

and consideration of Mr. Barker’s claims would demonstrate a lack of respect for a co-equal

branch of government. See Official Capacity MTD at 27-29. These arguments can be boiled

down to two points. First, Congress’ rule establishing legislative prayer is constitutional, see

Marsh, 463 U.S. at 794-95, and Congressional rulemaking authority is exclusively committed to

the Congress. Second, because the prayer rule does not “ignore constitutional restraints or

violate fundamental rights,” United States v. Ballin, 144 U.S. 1, 5 (1892), the political question

doctrine dictates the Court should refrain from deciding the issue. See Official Capacity MTD at

18-20.

               Mr. Barker retorts that the decisions of Fr. Conroy are not protected by the

Rulemaking Clause because there are no House Rules related to guest chaplains or the

procedures for approving or denying a request to give the opening prayer. Official Capacity

Opp’n at 31-33. Defendants argue that Fr. Conroy was operating under the broader Rule that

requires each session of the House to be opened with a prayer and any decision by this Court

would infringe on the House’s ability to determine the Rules of its proceedings and control who

would be admitted to the floor and gallery. See Official Capacity MTD at 18-20. The Court

agrees that Mr. Barker is not challenging a Rule under the Rulemaking Clause, but the

application of that Rule to him, and Fr. Conroy’s use of his authority to provide the opening

prayer before the House himself or through a guest chaplain. See Kurtz v. Baker, 630 F. Supp.
850, 856 (D.D.C. 1986) (Kurtz I), vac’d on other grounds 829 F.2d 1133 (“[P]laintiff does not

directly challenge House or Senate rules. He challenges the discretionary behavior of their



                                                 21
chosen Chaplains. The Chaplains occupy publicly-funded offices and thus their conduct in those

offices is subject to judicial scrutiny for adherence to the Constitution.”).

               Additionally, Mr. Barker cites Vander Jagt v. O’Neill, 699 F.2d 1166 (D.C. Cir.

1982) for the proposition that while courts have been cautioned to treat Congress’ authorization

to make its own rules with “special care,” that “simply means that neither [the courts] nor the

Executive Branch may tell Congress what rules it must adopt,” but that “does not alter [the

courts’] judicial responsibility to say what rules Congress may not adopt because of

constitutional infirmity.” Id. at 1173. Therefore, the rulemaking authority of the House does not

permit it to enact or enforce Rules that violate the Constitution, which Mr. Barker claims has

occurred here. Thus, the Rulemaking Clause does not provide immunity from Mr. Barker’s

claims.6

               Mr. Barker also argues that the Speech or Debate Clause does not prevent his suit

because that Clause only protects actions that occur within the legislative sphere and the

selection of guest chaplains is not “part and parcel of the legislative process.” Gravel v. United

States, 408 U.S. 606, 626 (1972); see also Official Capacity Opp’n at 33-35. Defendants liken

Mr. Barker’s case to Consumers Union of United States, Inc. v. Periodical Correspondents’

Ass’n, 515 F.2d 1341 (1975) where the District of Columbia Circuit held that the Speech or

Debate Clause committed exclusively to Congress the power to determine who was admitted into


6
  This analysis applies equally to Defendants’ argument that court action in this case would
demonstrate a lack of respect for a co-equal branch of government. Defendants cite a number of
cases dealing with internal disputes between members of Congress where the courts decided not
to exercise jurisdiction to show respect for the internal decision-making of the Congress. See
Official Capacity MTD at 28-29 (citing Brown v. Hansen, 973 F.2d 1118, 1119 (3rd Cir. 1992);
VanderJagt, 699 F.2d 1166; and Harrington v. Bush, 553 F.2d 190, 214 (D.C. Cir. 1977)).
Determining whether Mr. Barker has suffered discrimination at the hands of Fr. Conroy does not
interfere with the legislature’s ability to resolve internal disputes or signify a lack of respect for
the tradition of legislative prayer.

                                                  22
the galleries and on the floor of Congress and made non-justiciable the question of whether

Consumers Union was improperly denied accreditation and access to the press gallery. Id. at

1351; see also Official Capacity MTD at 23-25. Defendants argue that like the Correspondents’

Association, Fr. Conroy was “acting by virtue of an express delegation of authority as [an] aide[]

or assistant[] of Congress” when he denied Mr. Barker’s request to serve as guest chaplain. Id. at

1350. Had the decision been made directly by a member of Congress, Defendants posit, that

member would unquestionably be “immune from inquiry under the Speech or Debate Clause.”

Id. Therefore, they reason, so should Fr. Conroy.

               The Court distinguishes Mr. Barker’s claims from Consumers Union because the

Consumers Union plaintiffs were challenging the Act of Congress that enacted the Rules which

prohibited their admittance to the press balcony. The daily prayer is not similar legislative

action. “An act is ‘legislative’ if it is ‘generally done in a session of the House by one of its

members in relation to the business before it.’” Rangel v. Boehner, 785 F.3d 19, 23 (D.C. Cir.

2015) (quoting Kilbourn v. Thompson, 103 U.S. 168, 204 (1880)). Legislative prayer is

conducted at the beginning of the session and Members are not compelled to attend. See Kurtz

II, 829 F.2d at 1146 n.2 (Ginsburg, J., concurring) (“I find no threshold blockage to Kurtz’s

claim against the chaplains and Treasury officers by reason of the Speech or Debate Clause.

While inspirational, prayer in Congress does not appear to be ‘integral to lawmaking.’”) (quoting

Walker v. Jones, 733 F.2d 923, 929 (D.C. Cir. 1984); see also Kurtz I, 630 F. Supp. at 856-57

(“The practice of legislative prayer does not provide meaningful input into legislative

decisionmaking.”); 6 C. Cannon, Precedents of the House of Representatives § 663 (1936)

(Prayer by the Chaplain “is not a matter of business, but . . . a matter of ceremony.”). Therefore




                                                  23
the prayer and any action taken by Fr. Conroy to designate a guest chaplain are not legislative

actions and are not protected by Speech or Debate Clause immunity.

               2. Failure to State a Claim

                           Establishment and Equal Protection Clauses

               Defendants argue that Mr. Barker’s Establishment Clause claim is barred because

Marsh upheld the constitutionality of legislative prayer and, because Marsh recognized an

exception for legislative prayer from the Establishment Clause, Mr. Barker’s Equal Protection

Clause claim must also fail. See Official Capacity MTD at 31. Mr. Barker counters that his

claim is not barred by Marsh because it is an individual claim of discrimination, not a challenge

to the constitutionality of legislative prayer as a practice. See Official Capacity Opp’n at 5.

               There is logic to the argument Mr. Barker presents under the Establishment

Clause. He asserts that the Chaplain to the House cannot discriminate against the nonreligious.

He relies on Larson v. Valente, 456 U.S. 228, 244 (1982) (“The clearest command of the

Establishment Clause is that one religious denomination cannot be officially preferred over

another.”) and Wallace v. Jaffree, 472 U.S. 38, 52-53 (1985) (“[I]ndividual freedom of

conscience protected by the First Amendment embraces the right to select any religious faith or

none at all.”). He also notes that the Supreme Court has recognized that “the government may

not favor one religion over another, or religion over irreligion.” McCreary Cty. v. ACLU, 545
U.S. 844, 875-76 (2005).

               Relying particularly on Town of Greece, Mr. Barker argues that the House

practice of opening prayers constitutes “a government prayer program systematically and

explicitly engineered to exclude atheists.” Official Capacity Opp’n at 7. As he interprets Town

of Greece, the Supreme Court held that prayer practices must include opportunities for prayers



                                                 24
from secularists. Mr. Barker stresses that the Town “maintained that a minister or layperson of

any persuasion, including an atheist, could give the invocation.” Town of Greece, 134 S. Ct. at

1816. In view of this description of the Town’s practice, Mr. Barker concludes that the Court

“conditioned its approval of the town’s policy on that point: ‘So long as the town maintains a

policy of nondiscrimination, the Constitution does not require additional efforts toward

diversity.’” Official Capacity Opp’n at 7 (quoting Town of Greece, 134 S. Ct. at 1824).

               Mr. Barker’s logic is persuasive within its confines, but it is not traceable to the

opinion in Town of Greece. Mr. Barker confuses apples with oranges by connecting the facts of

the Town’s practice as described in the majority opinion early on, Town of Greece, 134 S. Ct. at

1816, and the analysis of whether those practices “reflect an aversion or bias on the part of town

leaders against minority faiths.” Id. at 1824 (emphasis added). The entire paragraph from Town

of Greece puts its point in context:

               Finally, the Court disagrees with the view taken by the Court of
               Appeals that the town of Greece contravened the Establishment
               Clause by inviting a predominantly Christian set of ministers to lead
               the prayer. The town made reasonable efforts to identify all of the
               congregations located within its borders and represented that it
               would welcome a prayer by any minister or layman who wished to
               give one. That nearly all of the congregations in town turned out to
               be Christian does not reflect an aversion or bias on the part of town
               leaders against minority faiths. So long as the town maintains a
               policy of nondiscrimination, the Constitution does not require it to
               search beyond its borders for non-Christian prayer givers in an effort
               to achieve religious balancing. The quest to promote a diversity of
               religious views would require the town to make wholly
               inappropriate judgments about the number of religions it should
               sponsor and the relative frequency with which it should sponsor
               each, a form of government entanglement with religion that is far
               more troublesome than the current approach.

Id. at 1824 (internal citation omitted). Thus, contrary to Mr. Barker’s hopeful interpretation,

Town of Greece did not reference atheists—who are, by definition, nontheists who do not believe

in God or gods—but “any minister or layman who wished to give [a prayer].” Id. Town of
                                                 25
Greece is not an extension of the Supreme Court’s decision in Marsh, but rather an affirmance

that legislative prayer does not violate the Constitution. See id. at 1815 (concluding, “consistent

with the Court’s opinion in Marsh . . . , that no violation of the Constitution has been shown”);

id. at 1818 (explaining that Marsh held that “legislative prayer, while religious in nature, has

long been understood as compatible with the Establishment Clause”).

               Despite Mr. Barker’s repeated attempts to characterize his claims as not

challenging the constitutionality of legislative prayer, the reality is that his request to open the

House with a secular invocation, which resulted in the denial of his request to serve as a guest

chaplain, was a challenge to the ability of Congress to open with a prayer. To decide that Mr.

Barker was discriminated against and should be permitted to address the House would be to

disregard the Supreme Court precedent that permits legislative prayer. Marsh definitively found

that legislative prayer does not violate the Establishment Clause. See Marsh, 463 U.S. at 791;

see also Town of Greece, 134 S. Ct. at 1819 (“Marsh stands for the proposition that it is not

necessary to define the precise boundary of the Establishment Clause where history shows that

the specific practice is permitted.”).

               This Court concludes that the refusal of the House Chaplain to invite an avowed

atheist to deliver the morning “prayer,” in the guise of a non-religious public exhortation as a

“guest chaplain,” did not violate the Establishment Clause. For the same reasons that legislative

prayer has been found consistent with the Establishment Clause, so is it consistent with the Equal

Protection Clause. See Kurtz II, 829 F.2d at 1147 n.3 (“Marsh essentially affirmed that the

historic practice of an opening prayer burdens no ‘fundamental right’ of non-theists. Thus Kurtz

cannot salvage his failed First Amendment claim by cloaking it in a Fifth Amendment due

process (equal protection component) mantle.”) (citing Perry Educ. Ass’n v. Perry Local



                                                  26
Educators’ Ass’n, 460 U.S. 37, 54 (1983) (concluding that the entitlement-to-access argument

that the Supreme Court rejected under the First Amendment freedom-of-speech rubric “fares no

better in equal protection garb”)).

                           Religious Freedom Restoration Act

               Defendants move to dismiss Mr. Barker’s claim that they violated RFRA because

Mr. Barker has failed adequately to allege that preventing him from serving as guest chaplain

prevented him from following his secular practices free from government interference. See

Official Capacity MTD at 38-43. RFRA protects bona fide exercises of religion from

government interference. See 42 U.S.C. §§ 2000bb, 2000bb-1(a). It prohibits the government

from “substantially burden[ing] a person’s exercise of religion even if the burden results from a

rule of general applicability.” Id. § 2000bb-1(a). Taking as true Mr. Barker’s allegations that

atheism is his religion and assuming, but not finding, that RFRA applies to the House, the Court

finds Mr. Barker has failed adequately to allege a claim under RFRA because he fails to allege a

substantial burden.

               A substantial burden “exists when government action puts ‘substantial pressure on

an adherent to modify his behavior and to violate his beliefs.’” Kaemmerling v. Lappin, 553
F.3d 669, 678 (D.C. Cir. 2008) (quoting Thomas v. Review Bd., 450 U.S. 707, 718 (1981)). A

plaintiff can demonstrate a substantial burden by alleging that government action (1) “force[d]

[the plaintiff] to engage in conduct that [his] religion forbids,” Henderson v. Kennedy, 253 F.3d
12, 16 (D.C. Cir. 2001); (2) “prevent[ed] [him] from engaging in conduct [his] religion requires,”

id.; or (3) forced him “to choose between following the precepts of [his] religion and forfeiting

benefits.” Kaemmerling, 553 F.3d at 678. Mr. Barker alleges that he was prevented from

serving as a guest chaplain, but fails to allege that serving as a guest chaplain was required by his



                                                 27
religion or that Fr. Conroy or any other individual at the House forced him to engage in any

conduct contrary to his religion.

                To overcome Kaemmerling, Mr. Barker argues that he was forced to choose

between following his religion by giving a secular prayer and serving as the guest chaplain,

which he describes as a benefit. See Official Capacity Opp’n at 40-41. The Complaint contains

no allegations that Mr. Barker would have been permitted to serve as guest chaplain had he

agreed to deliver a prayer inconsistent with his atheist beliefs. To the contrary, Fr. Conroy’s

letter to Representative Pocan stated that the decision was not based on the content of Mr.

Barker’s proposed invocation, but rather the inconsistency between his certificate of ordination

and his claimed religion. See Fr. Conroy letter to Rep. Pocan at 1. Additionally, the types of

benefits addressed in previous RFRA cases include distinct government benefits from “otherwise

available public programs” such as unemployment benefits, see Thomas, 450 U.S. at 718;

Sherbert v. Verner, 374 U.S. 398, 403-04 (1963); and veterans’ educational benefits. See

Johnson v. Robison, 415 U.S. 361, 385-86 (1974). The Court finds that the opportunity to serve

as a guest chaplain is not the type of benefit covered by RFRA. Selection as a guest chaplain is

more akin to an honor, not a benefit afforded to all. Accordingly, Mr. Barker’s RFRA claim will

be dismissed.

                           Religious Test Clause

                Finally, Defendants move to dismiss Mr. Barker’s claim under the Religious Test

Clause, which states that “no religious Test shall ever be required as a Qualification to any

Office or public Trust under the United States,” U.S. Const. art. VI, cl. 3, because the position of

guest chaplain is not an office or position of public trust. See Official Capacity MTD at 43-45.

Mr. Barker argues that the guest chaplain is an officer because he fulfills the duties of the official



                                                 28
Chaplain, who is a permanent employee of the House. See Official Capacity Opp’n at 14-15.

An “officer of the United States” is traditionally considered to “embrace[] the ideas of tenure,

duration, emolument, and duties,” which are “continuing and permanent, not occasional or

temporary.” United States v. Germaine, 99 U.S. 508, 511-12 (1878). The guest chaplain

position is therefore not an office of the United States because it is a temporary position, lasting

only as long as the prayer itself.

                In the alternative, Mr. Barker argues that a guest chaplain holds a position of

public trust akin to those of jurors and notaries public, which have been found by other courts to

constitute offices of public trust. See Official Capacity Opp’n at 15; see also Torcaso v. Watkins,

367 U.S. 488, 489 (1961) (noting that a notary public is an office of trust); Soc’y of

Separationists, Inc. v. Herman, 939 F.2d 1207, 1220-21 (5th Cir. 1991) (applying the no

Religious Test Clause to witnesses and jurors). The position of guest chaplain is easily

distinguishable from that of notaries public and trial witnesses and jurors. Notaries public are

individuals authorized to swear to the validity of signatures on significant documents. The

public must trust that authorization in order to conduct business and complete legal documents.

Similarly, witnesses and jurors are in a position of public trust because they are entrusted with

assisting in the carrying out of the law and serve under oaths. Without this trust, the judicial

system would lack credibility.

                In contrast, the position of guest chaplain comes with no public expectations of

trust. It is surely an honor to serve as guest chaplain and open a session of the House with

prayer, but while members of the public might recognize that opportunity as unique or

significant, there is no indication or allegation in the Complaint that guest chaplains hold a

position of public trust or special recognition. Because Mr. Barker has failed to demonstrate



                                                 29
with factual allegations that the guest chaplain is an office or position of public trust, his

Religious Test Clause claim will be dismissed.

       C. Claim Against Fr. Conroy in his Personal Capacity

               In addition to Mr. Barker’s claims that Fr. Conroy acted in his official capacity

when he prevented Mr. Barker from delivering the opening prayer to a session of the House, Mr.

Barker also argues that Fr. Conroy is liable in his personal capacity for discriminating against

Mr. Barker under the First and Fifth Amendments. See Compl. ¶¶ 201-206. Mr. Barker’s

personal capacity claims are brought under Bivens. See 403 U.S. 388. Fr. Conroy moves to

dismiss Mr. Barker’s Bivens claim, arguing Bivens has not previously been extended to cover the

facts of this case and that extension is inappropriate if the Court considers special factors such as

separation of powers. See Conroy MTD at 1.

               Bivens recognized an implied right of action for damages when federal officials

violate the Fourth Amendment. See Bivens, 403 U.S. 388. The Supreme Court has only

recognized two other implied rights of action under Bivens. See Carlson v. Green, 446 U.S. 14

(1980) (recognizing a Bivens remedy under the Eighth Amendment for a prisoner against federal

prison officials); Davis v. Passman, 442 U.S. 228 (1979) (recognizing a Bivens remedy for a

claim of employment discrimination by a congressman in violation of the Fifth Amendment’s

Due Process Clause). The Supreme Court and circuit courts, including the D.C. Circuit, have

since “tread carefully before recognizing Bivens causes of actions.” Meshal v. Higgenbotham,

804 F.3d 417, 421-22 (D.C. Cir. 2015).

               When determining whether or not to extend Bivens, courts take a “case-by-case

approach” rather than asking “categorically[] whether a Bivens action can lie.” Id. at 422. First,

courts consider whether an “alternative, existing process for protecting the interest amounts to a

convincing reason for the Judicial Branch to refrain from providing a new and freestanding
                                                  30
remedy in damages.” Wilkie v. Robbins, 551 U.S. 537, 550 (2007). Second, even if no

alternative process exists, courts evaluate “any special factors counselling hesitation before

authorizing a new kind of federal litigation.” Id. A court does not extend Bivens “simply for

want of any other means for challenging a constitutional deprivation in federal court.” Corr.

Servs. Corp. v. Malesko, 534 U.S. 61, 69 (2001).

               Recognizing the Supreme Court’s reluctance to extend Bivens further, Mr. Barker

argues that his claims are already permitted under Davis v. Passman. See Conroy Opp’n at 2-6.

However, “[e]ven though the right and the mechanism of injury [are] the same . . . the contexts

[may still be] different.” Ziglar v. Abbasi, 137 S. Ct. 1843, 1859 (2017). “The proper test for

determining whether a case presents a new Bivens context is as follows. If the case is different in

a meaningful way from previous Bivens cases decided by this Court, then the context is new.”

Id. For example:

               A case might differ in a meaningful way because of the rank of the
               officers involved; the constitutional right at issue; the generality or
               specificity of the official action; the extent of judicial guidance as to
               how an officer should respond to the problem or emergency to be
               confronted; the statutory or other legal mandate under which the
               officer was operating; the risk of disruptive intrusion by the
               Judiciary into the functioning of other branches; or the presence of
               potential special factors that previous Bivens cases did not consider.

Id. at 1859-60. Mr. Barker’s Bivens claims are not covered by Davis merely because he also

invokes the Fifth Amendment’s prohibition on discrimination based on protected activities. Mr.

Barker’s claim is distinct from Davis because he alleges discrimination based on an absence of

religious beliefs; the alleged discrimination was not in employment, but was related to offering a

prayer before the daily session of the House; and he was denied that opportunity by the House

Chaplain.




                                                  31
               Fr. Conroy concedes there is no alternative system or process for Mr. Barker to

challenge the denial of his request to open the House in prayer. Mr. Barker is not an employee

of the House and, therefore, cannot challenge the action under the Congressional Accountability

Act of 1995, § 207, 2 U.S.C.A. § 1317. Congress has not created a separate system for appealing

a denial of the opportunity to be guest chaplain. Fr. Conroy’s motion to dismiss focuses on the

“special factors” that he argues weigh against extending Bivens, including (1) separation of

powers concerns, (2) the availability of alternative remedies, (3) administrability concerns, and

(4) Congress’ activity in a particular field suggesting that its inaction here has not been

inadvertent. See Conroy MTD at 13-23.

               The Supreme Court has directed lower courts to be cautious about extending

Bivens into realms already maintained by the executive or legislative branches. Separation of

powers concerns have led the Supreme Court to deny a Bivens remedy to individuals in the

military and in situations covered by the executive and legislative authority over national

defense. See Chappell v. Wallace, 462 U.S. 296, 301 (1983) (citing Rostler v. Goldberg, 453
U.S. 57, 64-65 (1981) (“[O]ver national defense and military affairs, and perhaps in no other

area[,] has the Court accorded Congress greater deference.”). Congress has exclusive authority

over its Rules and the manner in which it conducts its affairs. As such, the House has long since

deemed it appropriate and necessary to open each session with a prayer, enacted a Rule to such

affect, and hired a Chaplain to conduct the prayer or provide guest chaplains to fulfill that

responsibility. As Congress is able to design the position of Chaplain, so to may Congress

“tailor any remedy” to any abuse by its Chaplain. Wilkie, 551 U.S. at 562. The Court will not

insert itself between the House and its own rulemaking process and will not extend Bivens to




                                                 32
First7 or Fifth Amendment claims of discrimination against the House Chaplain based on a

decision not to permit an individual to serve as guest chaplain.

                                      IV. CONCLUSION

               For the foregoing reasons, both motions to dismiss will be granted. A

memorializing Order accompanies this Opinion.


Date: October 11, 2017                                              /s/
                                                     ROSEMARY M. COLLYER
                                                     United States District Judge




7
 The Court also notes that no other courts have extended a Bivens remedy to the First
Amendment context. See, e.g., Iqbal, 556 U.S. at 675; Reichle v. Howards, 132 S. Ct. 2088,
2093 n.4 (2012); Bush v. Lucas, 462 U.S. 367, 390 (1983); Rezaq v. Fed. Bureau of Prisons, No.
13-990, 2016 WL 97763, at *9 (S.D. Ill. Jan. 8, 2016).

                                                33